DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 09/06/2022 and Applicant’s request for reconsideration of application 17/129306 filed 09/06/2022.
Claims 1-8 have been examined with this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and any claims which depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 20, 27, and 34. Applicant amended claims 1 recite the limit "when the amount of the charge value stored on the mobile communications terminal exceeds the predetermined amount, subtracting the amount of the charge value exceeding the predetermined amount from the mobile communications terminal and adding the subtracted amount to the user deposit amount data storage area corresponding to the user in the database”. The applicant has cited paragraphs   FIG. 23 and paragraphs [0200] — [0206], [0194] -[0198], [0176] — [0177], [0083-0101], [0043], and [0020] — [0024] for support for the amend claims. However, the examiner can find no support in the specification for the step of determining “when the amount of the charge value stored on the mobile communications terminal exceeds the predetermined amount” and then performing the specific action of “subtracting the amount of the charge value exceeding the predetermined amount from the mobile communications terminal and adding the subtracted amount to the user deposit amount data storage area corresponding to the user in the database”. As such, the amended claims as cited adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing fund transactions in a wallet  without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receive a request from a user terminal including computer readable instructions to create a user deposit amount data storage area corresponding to a user in a database via a communications network, the request transmitted from an electronic wallet program application executing on the user terminal and defining the user deposit amount data storage area as including at least a first storage area corresponding to a user definable first currency and at least a second storage area corresponding to a user definable second currency;
receive a request from the user terminal including computer readable instructions to store a predetermined amount of a charge value on a memory of a mobile communications terminal;	
in response to a transaction request received from the electronic wallet program application executing on the user terminal that includes information identifying at least one of the first currency and the second currency and a transfer amount:
	send or receive electronic funds from or to the first or second storage area of the user deposit amount data storage area according to the transfer amount and the currency identified in the transaction request, decrease or increase the deposit amount of the first or second storage area of the user deposit amount data storage area according to the transfer amount and the identified currency, generate and transmit an account transfer request message from the electronic wallet apparatus to a third-party financial institution system via the computer network to cause the third-party financial institution system to execute a value balancing process between a predetermined account of the third-party financial institution system and an account of the electronic wallet apparatus based on the transaction request, and transmit information pertaining to completion of the transaction request directly from the third-party financial institution to the user terminal via the computer network; and, when the amount of the charge value stored on the mobile communications terminal exceeds the predetermined amount, subtracting the amount of the charge value exceeding the predetermined amount from the mobile communications terminal and adding the subtracted amount to the user deposit amount data storage area corresponding to the user in the database”. 

The claim limits in bold are identified as abstract ideas and the claim limits which are un-bolded are identified as additional elements.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Managing fund transactions in a wallet is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, input circuit, power source, memory, and a communication network. However, the use of these additional elements described at a high level of generality and perform generic computer (user terminal) functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0169-0176]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-8, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyons (U.S. Patent No. 7819307) in view of Blinn (PGPub Document No. 20080235135).
As per claim 1, Lyons teaches an electronic wallet ([Abstract] [column 2, lines 35-46]) apparatus comprising:	a processor ([Figure 5, element 506]);	an input-output circuit ([Figure 5, element 514]);	a power source ([column 9, line 56 – column 10, line 27]);	and, a memory in communication with the processor and storing processor executable instructions ([Figure 5, element 508]) to:	receive a request from a user terminal including computer readable instructions to create a user deposit amount data storage area corresponding to a user in a database via a communications network , the request transmitted from an electronic wallet program application executing on the user terminal and defining the user deposit amount data storage area as including at least a first storage area corresponding to a user definable first currency and at least a second storage area corresponding to a user definable second currency ([Figure 2, element 202] [column 3, lines 5-39] “… An electronic wallet can be loaded with monetary value in  different currencies to facilitate business with many different financial institutions around the world. The monetary value can be stored in a native or source currency and converted in real-time the currency of the country where the device holder is currently requesting a transaction-the target currency. Other aspects of the invention allow for a predetermined amount of currency to  be converted from a source currency into a target currency initially to avoid transaction costs of converting into the target currency for each transaction. In volatile currency markets, this allows a person to use more favorable currency exchange rates prior to an actual purchase by converting a sum certain to a target currency in advance. If the monetary value is not spent, then the money can be converted back into a native currency when exchange rates are more favorable yet again … Aspects of the invention can also be used to retain mobile accounts”);receive a request from the user terminal including computer readable instructions to store a predetermined amount of a charge value on a memory of a mobile communications terminal ([column 2, lines 35-42] “One aspect of the present invention features a method for associating a monetary value with a mobile device. First, a request is received to store a monetary value into an electronic wallet of a mobile device. Using a mobile identifier to identify the mobile device, a determination is made to see if the mobile device is associated with a bank account from a financial institution in addition to a mobile device account from a mobile device carrier. When authorized, the requested monetary value is transferred from the bank account provided the bank account contains at least sufficient funds to fulfill the request for the monetary value”, the examiner takes the position that one skilled in the art would recognize that the transferred funds to the mobile device is charged value also known as charging the mobile device.);	
in response to a transaction request received from the electronic wallet program application executing on the user terminal that includes information identifying at least one of the first currency and the second currency and a transfer amount ([column 3, lines 5-39] “… An electronic wallet can be loaded with monetary value in  different currencies to facilitate business with many different financial institutions around the world. The monetary value can be stored in a native or source currency and converted in real-time the currency of the country where the device holder is currently requesting a transaction-the target currency. Other aspects of the invention allow for a predetermined amount of currency to  be converted from a source currency into a target currency … Another aspect of the invention provides more control over the monetary value in an electronic wallet in a mobile device.”):	send or receive electronic funds from or to the first or second storage area of the user deposit amount data storage area according to the transfer amount and the currency identified in the transaction request, decrease or increase the deposit amount of the first or second storage area of the user deposit amount data storage area according to the transfer amount and the identified currency ([Figure 2, element 206, 220] [column 6, lines 53 – column 7, line 35]), 

generate and transmit an account transfer request message from the electronic wallet apparatus to a third-party financial institution (bank) system via the computer network to cause the third-party financial institution system to execute a value balancing process between a predetermined account of the third-party financial institution system and an account of the electronic wallet apparatus based on the transaction request ([Figure 2, element 208, 212] [column 6, lines 53 – column 7, line 35]), and 

transmit (transfer) information (monetary value) pertaining to completion of the transaction request directly from the third-party financial institution to the user terminal via the computer network ([Figure 2, element 212])
and, when the amount of the charge value stored on the mobile communications terminal exceeds the predetermined amount, subtracting the amount of the charge value exceeding the predetermined amount from the mobile communications terminal and adding the subtracted amount to the user deposit amount data storage area corresponding to the user in the database ([column 7,  lines 7-35] “… An alternative course of events occurs when the mobile device does not have an associated bank account (208) or there are insufficient funds in the bank account to complete the transaction (210). In this case, an initial determination is made to see if there has been sufficient credit extended from the mobile carrier in the mobile device account to fulfill the request for the monetary value (214). With sufficient credit, the mobile carrier enters a charge against the mobile device account to fulfill the request for the monetary value …”, also see [claim 3]).


Lyons states that “Aspects of the invention can also be used to retain mobile accounts” [column 3, lines 38-39] thus, inferring there are multiple stored electronic wallet accounts (storage areas). However, even though Lyons is not explicit in describing multiple stored electronic wallet accounts (storage areas), the use of storing multiple electronic wallet accounts is well-known in the use of electronic wallet. One such application is found in Blinn which teaches ([Figure 3, “Accounts”]) 8 different electronic wallet accounts ([Figure 3, elements 236, 238, 240, 242, 244, 246, 248, and 249]) stored within the electronic wallet ([Figure 3, element 222]).

It would have been obvious to one of ordinary skill in the art to include in the practice of storing multiple electronic wallet accounts as found in Lyons teaches the with the practice of defining a currency of an account as found in Lyons because the result would restrict usage of accounts as required by the user. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Lyons teaches the electronic wallet apparatus of claim 1, wherein the user terminal comprises at least one or more of an automatic teller machine, a store kiosk, and a smart phone communicating by way of at least one contactless IC chip ([Figure 2, element 202] [column 4, lines 27-43]).

As per claim 3, 
Lyons teaches the electronic wallet apparatus of claim 1 in further electronic communications with a currency exchanging server ([Figure 1, element 122] [Figure 4B] [column 3, lines 57-64]).

As per claim 4, 
Lyons teaches the electronic wallet apparatus of claim 3, wherein when the transaction request to increase or decrease the user deposit amount is made in a currency type that is different from the first and second currencies, converting the currency type to one of the first and second currencies based on exchange rate data communicated from the money exchange server ([Figure 4B] [column 9, lines 31-55]).

As per claim 5, 
Lyons does not teach the claim limits.

Blinn which teaches the electronic wallet apparatus of claim 1, wherein, when a deposit is to be made in the first currency and the deposit amount of the first currency stored in the first currency storage area exceeds a predetermined amount (limited amount), automatically selecting the second currency as a currency in which a portion of the deposit is to be made, which second currency is different from the first currency, and depositing the portion of the deposit of the automatically selected second currency in the second currency storage area ([0041] [0062] [0083] [0085]).

As per claim 6, 
Lyons teaches the electronic wallet apparatus of claim 1, wherein the user terminal comprises at least one of a smart phone or a service providing server executing the electronic wallet program application, wherein in response to transaction request transmitted from one of the smart phone or the service providing server requesting payment for goods or services, subtracting a payment amount for the goods or services from the user deposit amount data storage area and depositing an amount corresponding to the payment in an account of the goods or services provider, wherein the smart phone comprises:	a terminal processor; and	a terminal memory in communication with the processor and storing a charge value indicative of a value, and wherein the terminal processor is programmed to:	transmit value information indicative of a value which is equal to or less than the charge value stored in the terminal memory;	subtract from the charge value stored in the terminal memory, the value indicated by the value information;	add a predetermined value to the charge value; and	transmit the value information to the electronic wallet apparatus so as to increase or decrease the user deposit amount stored in the user deposit amount data storage area, wherein, when the user deposit amount is to be increased and it is specified that an amount to be deposited is to be made in the first currency, and the deposit amount of the first currency stored in the first currency storage area does not exceed a predetermined amount, the processor of the electronic wallet apparatus increases the deposit amount of the first currency stored in the first currency storage area by the amount to be deposited, and when the deposit amount of the first currency stored in the first currency storage area exceeds the predetermined amount, the processor of the electronic wallet apparatus automatically selects the second currency in which the amount to be deposited is to be made, which second currency is different from the first currency type, and increases the deposit amount of the second currency storage area by the amount of the second currency to be deposited ([column 1, lines 44-67] [column 3, lines 5-24] [column 9, lines 42-55]).

As per claim 7, 
Lyons teaches the electronic wallet of claim 1, wherein when an authenticated request to increase or decrease the user deposit amount is made in a currency type that is different from any of the first and second currencies of the deposit amount data storage area, converting the currency type to a currency of one of the first and second currencies of the deposit amount data storage area based on exchange rate data obtained from a money exchange server, and wherein, the user terminal device comprises a smart phone including:	a terminal processor;	a terminal memory in communication with the processor and storing a charge value indicative of a value, wherein the terminal processor is programmed to:	transmit value information indicative of a value which is equal to or less than the charge value stored in the terminal memory;	subtract from the charge value stored in the terminal memory, the value indicated by the value information;	add a predetermined value to the charge value;	and, transmit the value information to the electronic wallet apparatus so as to increase or decrease the user deposit amount stored in the user deposit amount data storage area, wherein, when the user deposit amount is to be increased and it is specified that an amount to be deposited is to be made in the first currency, and the deposit amount of the first currency stored in the deposit amount data storage area does not exceed a predetermined amount, the processor of the electronic wallet increases the deposit amount of the first currency stored in the first currency storage area by the amount to be deposited, and when the deposit amount of the first currency stored in the first currency storage area unit exceeds the predetermined amount, the processor of the electronic wallet apparatus automatically selects the second currency as the currency in which the amount to be deposited is to be made, which second currency is different from the first currency, and increases the deposit amount of the second currency stored in the second currency storage area by the amount of the second currency to be deposited ([Figure 2, element 202] [column 3, lines 5-39] “… An electronic wallet can be loaded with monetary value in  different currencies to facilitate business with many different financial institutions around the world. The monetary value can be stored in a native or source currency and converted in real-time the currency of the country where the device holder is currently requesting a transaction-the target currency. Other aspects of the invention allow for a predetermined amount of currency to  be converted from a source currency into a target currency initially to avoid transaction costs of converting into the target currency for each transaction. In volatile currency markets, this allows a person to use more favorable currency exchange rates prior to an actual purchase by converting a sum certain to a target currency in advance. If the monetary value is not spent, then the money can be converted back into a native currency when exchange rates are more favorable yet again … Aspects of the invention can also be used to retain mobile accounts”).

As per claim 8, 
Lyons teaches the electronic wallet apparatus of claim 1, wherein the user terminal comprises a smart phone including a contactless integrated circuit (IC) card capable of wireless communication with an IC card reader/writer of an automatic teller machine, wherein the IC card stores a computer implementable program application in which a user predefined amount of money to be withdrawn and user predefined storage area from which the user predefined amount of money is to be withdrawn is stored in advance, and wherein when the IC card is brought within communications range of the reader/writer of the automatic teller machine:	the computer implementable program application is executed and an authentication process is completed;	and, the computer implementable program application automatically executes a process of withdrawing the user predefined amount of money from the user predefined storage area without a further requirement that user information be manually input into the smart phone and without a further requirement that an amount of money to be withdrawn be manually input into the smart phone ([column 1, lines 20-30] “… Bluetooth, infra-red, near-field communication (NFC) and RFID (radio frequency identification) tags built into the mobile devices enable the mobile device to interact with other devices and point-of-sale terminals. For example, these wireless connections can be used to transmit or authorize payment for goods or services at the point-of-sale device”).


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Regarding applicant's argument that the examiner has oversimplified or incorrectly characterized the claims, in order to establish that a claim is directed to an abstract idea, the examiner must provide a reasoned rationale that identifies the concept recited in the claim and explains why it is considered an abstract idea. This can be done Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, by determining whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. In this hypothetical, the examiner met this burden by identifying that the recited steps of the claim directed toward the abstract idea (managing fund transactions in a wallet) and then identifying the abstract idea as a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Therefore, the examiner’s burden has been met and a proper prima facie case has been made. The examiner maintains that the additional elements represent a technological environment which is merely applied to the abstract.  There is no improvement to smartphones or to a communications network. As such, the examiner maintains the rejection.

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: The Examiner respectfully disagrees with Applicant’s arguments. Regarding the amended claims, Lyons (U.S. Patent No. 7819307) teaches “receive a request from the user terminal including computer readable instructions to store a predetermined amount of a charge value on a memory of a mobile communications terminal” ([column 2, lines 35-42] “One aspect of the present invention features a method for associating a monetary value with a mobile device. First, a request is received to store a monetary value into an electronic wallet of a mobile device. Using a mobile identifier to identify the mobile device, a determination is made to see if the mobile device is associated with a bank account from a financial institution in addition to a mobile device account from a mobile device carrier. When authorized, the requested monetary value is transferred from the bank account provided the bank account contains at least sufficient funds to fulfill the request for the monetary value”, the examiner takes the position that one skilled in the art would recognize that the transferred funds to the mobile device is charged value also known as charging the mobile device.) and “when the amount of the charge value stored on the mobile communications terminal exceeds the predetermined amount, subtracting the amount of the charge value exceeding the predetermined amount from the mobile communications terminal and adding the subtracted amount to the user deposit amount data storage area corresponding to the user in the database” ([column 7,  lines 7-35] “… An alternative course of events occurs when the mobile device does not have an associated bank account (208) or there are insufficient funds in the bank account to complete the transaction (210). In this case, an initial determination is made to see if there has been sufficient credit extended from the mobile carrier in the mobile device account to fulfill the request for the monetary value (214). With sufficient credit, the mobile carrier enters a charge against the mobile device account to fulfill the request for the monetary value …”, also see [claim 3]). As such, the examiner maintains the rejection. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-G submitted 06/06/2022 used as prior art and in the conclusion section in the office action submitted 06/06/2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        

11/30/2022